            Case 2:19-cr-00191-RMP         ECF No. 74       filed 08/07/20      PageID.262 Page 1 of 2
 PROB 12C                                                                               Report Date: August 7, 2020
(6/16)

                                       United States District Court                                          FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                                    Aug 07, 2020
                                          Eastern District of Washington                                SEAN F. MCAVOY, CLERK



                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Russell Paul Nickerson                    Case Number: 0980 2:19CR00191-RMP-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: June 16, 2020
 Original Offense:        Possession of Counterfeit Currency, 18 U.S.C. § 472
 Original Sentence:       Probation 60 months                Type of Supervision: Probation
 Asst. U.S. Attorney:     Earl A. Hicks                      Date Supervision Commenced: June 16, 2020
 Defense Attorney:        J Houston Goddard                  Date Supervision Expires: June 15, 2025


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 07/24/2020, and 08/04/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

             10         Special Condition #6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Russell Nickerson allegedly violated the terms of his probation by
                        consuming methamphetamine and opiates on or about July 17, 2020.

                        On June 16, 2020, probation commenced in this matter. On June 23, 2020, a probation
                        intake was completed. Mr. Nickerson verbally advised he understood and acknowledged the
                        conditions imposed by the Court, to include the above-noted special condition number 6.

                        Russell Nickerson was receiving methadone maintenance treatment through the Spokane
                        Regional Health District (SRHD). During the course of probation, Mr. Nickerson has
                        refused to sign appropriate releases to all the providers to share treatment information with
                        the undersigned.
        Case 2:19-cr-00191-RMP           ECF No. 74        filed 08/07/20      PageID.263 Page 2 of 2
Prob12C
Re: Nickerson, Russell Paul
August 7, 2020
Page 2

                       On August 5, 2020, Mr. Nickerson finally complied and signed a release of information
                       allowing full disclosure of his treatment and drug testing at SRHD. As a result, the treatment
                       provider advised that Mr. Nickerson submitted to drug testing on July 17, 2020. The
                       laboratory report noted a positive test result for the presence of methamphetamine and
                       opiates.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.



                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      08/07/2020
                                                                              s/Melissa Hanson
                                                                              Melissa Hanson
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer
                                                                                       8/7/2020
                                                                              Date
